Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/637659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide basis for administering a treatment for pulmonary hypertension based on determining that a biological sample from a subject indicates pulmonary hypertension based on the expression level of miR-22-3p.  While the provisional application teaches studying miRNA species using serum samples from PH patients before and after therapeutic exercise based on the an miRNA expression level. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 64-76 and 82-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural law without significantly more. The claim(s) recite(s) “obtaining an expression level” and “determining whether the biological sample indicates pulmonary hypertension based on the expression level,” which are an abstract ideas that are a mental steps (i.e. the obtaining and determining could be carried out in the mind by reviewing data and making a decision about it) and the language also sets forth a naturally occurring relationship between the level of miR-22-3p in biological sample of a subject and pulmonary hypertension, or in some cases pulmonary arterial hypertension.   
These judicial exceptions are not integrated into a practical application because the claims do not require any additional steps that use the judicial exceptions in any way.  Claims 64, 70-76, 82, and 83 do not recite any elements in addition to the judicial exceptions recite a step of “administering a treatment for pulmonary hypertension” to the subject.  The treatment required in claim 64 is recited at an extremely high level of generality and amounts to a statement to apply the judicial exceptions.  Claims 65-69 recite presolution data gathering 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Claims 64, 70-76, 82, and 83 recite only administering a treatment for pulmonary hypertension.  This is recited at such a high level of generality that it is a mere statement to “apply” the previously recited judicial exceptions.  
Claims 65-69 recite an element in addition to the judicial exceptions, namely performing an assay on the biological sample to obtain the expression level of miR-22-3p, with each of claims 66-69 reciting further limitation to the assay.  Each of these techniques is recited at a high level of generality and represent presolution data gathering necessary to implement the judicial exceptions.  Furthermore, each of these technique are well-established techniques for detecting miRNA, see for example Tian et al. which reviews microRNA detection methods in discloses exemplary methods which include PCR, in situ hybridization, and microarrays (Tian et al. Org. Biomol. Chem., 2015, 13, 2226-2238).  Motameny et al. provide a review of next-generation sequencing methods for detecting microRNA (Motameny et al.  Genes 2010, 1, 70-84; doi:10.3390/genes1010070).  
Following all of this, the claims are not eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 64, 65, 67, 70, 71, 73, 79, 82, and 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Everett et al.  US 2015/0072360.   
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR 
 	The reference teaches using a TaqMan MicroRNA assay which is an assay that comprises performing an assay on a biological sample from a subject to obtain the expression level of the miR and the assay is PCR (section 1.4).  
 	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
 	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 
	Like Zheng et al., Everett et al. teach identifying biomarkers which are differentially expressed in patients having pulmonary hypertension.  Everett et al. teaches identifying patients with pulmonary hypertension indicated and then administering a therapeutically effective amount of a vasodilator to the subject having PAH (¶0013, 0038).  
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Zheng et al. so as to have determined the miR-22-3p levels in a patient as indicating PAH and then to have followed this finding with a step of treating the patient by administering a therapeutically effective amount of a vasodilator to the subject having PAH.  One would have been motivated to make this .  
Claim(s) 64, 65, 67, 70, 71, 73, 78, 81, 82, and 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Najarian et al.  US 2008/0312163.  
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR referred to as mir-22-3p in the instant claims and disclosure.  Thus, the reference teaches obtaining an expression level of miR-22-3p in a biological sample from a subject and determining whether the biological sample indicates arterial pulmonary hypertension.  
 	The reference teaches using a TaqMan MicroRNA assay which is an assay that comprises performing an assay on a biological sample from a subject to obtain the expression level of the miR and the assay is PCR (section 1.4).  
 	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
 	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 

	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Zheng et al. so as to have treated a patient having PAH with the treatment regimen taught by Narajian et al. in order to have provided a medical response to alleviate  the condition.  One would have been motivated to make this modification in order to provide appropriate, and effective treatment to patients who have PAH.  
Claim(s) 64, 65, 67, 70, 71, 73, 80, 82, and 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Abraham et al. (Circ Res, 01 July 1968, Vol. 23, pages 147-157).    
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR referred to as mir-22-3p in the instant claims and disclosure.  Thus, the reference teaches obtaining an expression level of miR-22-3p in a biological sample from a subject and determining whether the biological sample indicates arterial pulmonary hypertension.  

 	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
 	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 
	Abraham teaches treatment for pulmonary hypertension, wherein the treatment or pulmonary hypertension is oxygen therapy with gas that is at least 21 % oxygen (Title: Reversal of pulmonary hypertension by prolonged oxygen administration ... ; Pg. 147, Abstract, It has
been shown previously that brief inhalation of oxygen can cause a slight temporary reduction in the pulmonary hypertension associated with chronic bronchitis and anoxemia. The present findings show that the residual, established hypertension is also reversible if oxygen
therapy is continued for weeks; Pg. 154, right-hand column, last paragraph, patients breathed oxygen during the period of oxygen therapy; Pg. 150, right-hand column, second-last paragraph, the patient wore a nasal catheter connected to an oxygen cylinder ...
Oxygen was now administered at 2 liters/ min to four patients, and 1 liter/min and 3 liters/min to the other two patients, corresponding to an inspired oxygen concentration of 31%, 27%, and about 34% respectively).

.  


Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Everett et al., as applied to claims 64, 65, 67, 70, 71, 73, 79, 82, and 83 above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Najarian et al. as applied to claims 64, 65, 67, 70, 71, 73, 78, 81, 82, and 83 above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Abraham et al., as applied to claims 64, 65, 67, 70, 71, 73, 80, 82, and 83 above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).

The teachings of Zheng et al. in view of Everett et al, Zheng et al. in view of Najarian et al., and Zheng et al. in view of Abraham et al. are given previously in this office action are fully incorporated here.  None of these combinations teach a method wherein the assay is sequencing. 
	Motameny et al. teach that with the advent of next generation sequencing , new opportunities have arisen to identify and quantify miRNAs and to elucidate their function.  
 	It would have been prima facie obvious to one having ordinary skill in the art before the filing date to have modified the methods taught by Zheng et al. in view of Everett et al., Najarian et al., or Abraham et al. so as to have used sequencing for the detection of the target mir-22 because both Zheng et al. and Motameny et al.  references teach methods for measuring miRNA expression in biological samples.  It would have been obvious to substitute sequencing for TaqMan PCR in order to achieve the predictable result of measuring expression of microRNA of interest.  The claim would have been obvious because the substitution of one known method for anther would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Everett et al., as applied to claims 64, 65, 67, 70, 71, 73, 79, 82, and 83 above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Najarian et al. as applied to claims  above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Abraham et al., as applied to claims 64, 65, 67, 70, 71, 73, 80, 82, and 83 above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
 	The teachings of Zheng et al. in view of Everett et al, Zheng et al. in view of Najarian et al., and Zheng et al. in view of Abraham et al. are given previously in this office action are fully incorporated here.  None of these combinations teach a method wherein the assay is in situ hybridization or a microarray. 
	Tian teach that traditional methods for detecting miRNAs include microarrays, and also teach in situ miRNA detection using a probe (p. 2227-2228).   It would have been prima facie obvious to one having ordinary skill in the art before the filing date to have modified the methods taught by Zheng et al. in view of Everett et al., Najarian et al., or Abraham et al. so as to have used microarray detection or in situ hybridization detection for the detection of the target mir-22 because both references teach methods for measuring miRNA expression in biological samples.  It would have been obvious to substitute any known miRNA detection method for TaqMan PCR in order to achieve the predictable result of measuring expression of microRNA of interest.   The claims would have been obvious because the substitution of one known method for anther would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim 72, 74, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Everett et al., as applied to claims 64, 65, 67, 70, 71, 73, 79, 82, and 83 above, and further in view of Wei et al. (Wei C, et al. (2013) PLoS ONE 8(5): e64396doi:10.1371/journal.pone.0064396., 9 pages).
Claim 72, 74, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Najarian et al. as applied to claims 64, 65, 67, 70, 71, 73, 78, 81, 82, and 83 above, and further in view of Wei et al. (Wei C, et al. (2013) PLoS ONE 8(5): e64396doi:10.1371/journal.pone.0064396., 9 pages).
Claim 72, 74, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Abraham et al., as applied to claims 64, 65, 67, 70, 71, 73, 80, 82, and 83 above, and further in view of Wei et al. (Wei C, et al. (2013) PLoS ONE 8(5): e64396doi:10.1371/journal.pone.0064396., 9 pages).
	The teachings of Zheng et al. in view of Everett et al, Zheng et al. in view of Najarian et al., and Zheng et al. in view of Abraham et al. are given previously in this office action are fully incorporated here.  None of these combinations teach a method wherein the biological sample is serum, nor a method which further comprises obtaining an expression level of another miRNA in the biological sample. 
	Wei et al. teach that recent studies have shown that miRNAs circulating freely in the mammalian blood, present in mico vesicles or exomes, and are extremely stable in the blood or 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Zheng et al. in view of Everett et al., Najarian et al., or Abraham et al. so as to have substituted serum for plasma as the application of a known technique to achieve a predictable result.  One would have been motivated by Wei et al. who teach diagnostic miRNA detectable in serum from pulmonary hypertension patients.  Furthermore, it would have been prima facie obvious to have modified the methods taught by Zheng et al. in view of Everett et al., Najarian et al., or Abraham et al. so as to have additionally obtained expression levels for mir-451 and mir-21-5p transcripts following the guidance of Zheng et al. that both of these are differentially represented in the blood of patients with pulmonary hypertension.  Detecting these additional transcripts would provide a more comprehensive analysis of blood based markers of pulmonary hypertension.  
Response to Remarks
	Any rejection that is not reiterated was overcome by amendment to the claims. 
	With regard to the rejection under 101, applicant argues that the claims amount to significantly more than the judicial exception because they recite “administering a treatment for pulmonary hypertension.”  However, this is so broadly stated that it amounts to a mere suggestion to “apply” the judicial exception.  The rejection is modified to address the amended claims. 
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Caruso et al. teach defined miRNA are regulated during the development of PAH in rats, including mir-22 (p. 717).  The reference refers to mir-22, which on the MRA-1003 rat miRNA microarray is mir-22-3p, as is evidenced by comparing the target sequence in the probe table with the sequence in the instant disclosure.  The probe table for MRA-1003 is provided with this office action. Caruso et al. Arterioscler Thromb Vasc Biol. 2010;30:716-723
 	Yuan et al. teach that in patients with obstructive sleep apnea and pulmonary hypertension, miR22 was significantly lower than in control patients, as measured in blood serum samples by qRT-PCR.  The reference does not specify whether miR22-3p or miR22-5p was assayed.   Yuan et al.  Sleep (2012) Vol. 35, No. Suppl. S, pp. A195.  
	Grunig et al. teach circulating MicroRNA markers for pulmonary hypertension in supervised exercise intervention and nightly oxygen intervention, including miR-22-3p.  The reference teaches that further studies are needed to test if the different directional changes of the markers in response to intervention indicate different PAH endotypes.  Grunig et al. Front. Physiol. 9:955. doi: 10.3389/fphys.2018.00955, 13 pages.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634